Case 1:19-cv-00369-GZS Document 37 Filed 09/08/20 Page 1 of 3                       PageID #: 639



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 JOHN DOE & JANE DOE, as parents &                )
 next friends of E.K. a minor,                    )
                                                  )
                         Plaintiffs,              )
                                                  ) Docket no. 1:19-cv-000369-GZS
 v.                                               )
                                                  )
 MAINE SCHOOL ADMINISTRATIVE                      )
 DISTRICT 13,                                     )
                                                  )
                         Defendants.              )


                     ORDER ON MOTION FOR RECONSIDERATION


       Before the Court is Plaintiffs’ Pro Se Motion (ECF No. 27), which seeks reconsideration

of this Court’s June 19, 2020 Order on Motions to Dismiss (ECF No. 21) and also raises concerns

about protecting the privacy of E.K., the minor at the center of Plaintiffs’ claims. As briefly

explained herein, the Court GRANTS IN PART & DENIES IN PART the Motion.

       In response to the Motion, the School Defendants indicate that they do not oppose allowing

Plaintiffs to proceed by pseudonym. The Court finds that Plaintiffs have established good cause

to proceed anonymously. Thus, the Court GRANTS this request. The Clerk’s Office shall

recaption to this case to refer to E.K.’s parents at John Doe and Jane Doe respectively and, in future

filings, all parties shall refer to Plaintiffs by these pseudonyms.

       Turning to Plaintiffs’ request that this Court reconsider its June 19, 2020 Order on Motions

to Dismiss (ECF No. 21), the School Defendants do oppose this request. The Court’s June 19,

2020 Order disposed of three motions to dismiss (ECF Nos. 18-20), which various defendants had

filed on May 15, 2020. These motions were sent to Plaintiffs via U.S. mail that same day.

Nonetheless, Plaintiffs filed no objection to these three motions. In the pending Motions for
Case 1:19-cv-00369-GZS Document 37 Filed 09/08/20 Page 2 of 3                                        PageID #: 640



Reconsideration, Plaintiffs assert that they did not receive the motions in the mail at the address

listed on the docket and that they would have filed a response if they had received the motions. 1

Additionally, Plaintiff suggest that the motions should have been separately mailed to Jane Doe

and suggest that docketed items should be emailed to them.

         As to the request to reconsider the merits of the Court’s June 19, 2020 Order on Motions

to Dismiss (ECF No. 21), nothing in Plaintiffs’ Motion provides a substantive basis for this Court

to conclude that there was a manifest error of fact or law in its decision to dismiss some of

Plaintiffs’ claims. Additionally, Plaintiffs do not assert that they did not receive the June 19, 2020

Order, which the docket indicates was mailed to them on June 23, 2020, and not returned to the

Court. Under District of Maine Local Rule 7(f), Plaintiffs were required to file any motion for

reconsideration “within 14 days from the date of the order unless the party seeking reconsideration

shows cause for not filing within that time. Cause for not filing within 14 days from the date of

the order includes newly available material evidence and an intervening change in the governing

legal standard.” Given this limitation, the Court additionally concludes that Plainitffs’ Motion for

Reconsideration, which was mailed to the Court on July 23, 2020, and docketed by this Court on

July 28, 2020, is untimely. Having given full consideration to the Motion despite its belated filing,

the Court DENIES the Motion for Reconsideration.

         Because Plaintiffs’ pro se filing also seeks receipt of filings at an additional mailing address

and/or via email, the Clerk is directed to mail Plaintiffs an additional copy of the District of




1
  While Plaintiffs assert they did not receive the underlying motion papers, based on the certificates of service attached
to each motion and the additional information the School Defendants have provided in responding to the present
motion, the Court concludes all of the motion papers were mailed to Plaintiffs and not returned to their respective
senders. See ECF No. 28-1.



                                                            2
Case 1:19-cv-00369-GZS Document 37 Filed 09/08/20 Page 3 of 3                            PageID #: 641



Maine’s Information for Pro Se Parties 2 and a copy of the ECF Registration for Pro Se Filers.

Plaintiffs are free to use the instructions in this packet to provide an updated mailing address for

Jane Doe, or to pursue registration in the Court’s electronic case filing (“ECF”) system, which

would allow for electronic service of all filings and orders placed on the docket.

        SO ORDERED.

                                                          /s/ George Z. Singal
                                                          United States District Judge

Dated this 8th day of September, 2020.




2
 As noted on the docket, this information was previously mailed to Plaintiffs in April 2020. See ECF No. 16.
However, this mailing may have overlapped with the February-to-April timeframe where Doe represents he was
unable to receive mail at the mailing address he has provided the Court due to issues with his mailbox.


                                                     3
